DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a second structure connected to the first structure with the strain generation parts interposed therebetween”. It is unclear what is meant by second structure connected to the first structure with the strain generation parts interposed therebetween. For the purpose of a compact prosecution, we have interpreted the limitation to mean the structure that the first structure fits into and gives the force sensor its structure stability. 

Claim 1 recites the limitation “a reference plane formed by the first axis and the second axis”. It is unclear what is meant by a reference plane formed by the first axis and the second axis. For the purpose of a compact prosecution, we have interpreted the limitation to mean the plane representing the two dimensional area comprising both the x and y axis in Cartesian coordinates. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9  are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (JP2013011567), hereinafter referred to as ‘Kuroki’.

Regarding Claim 1, Kuroki discloses a force sensor for detecting at least one of a force in each axial direction and a moment about each axis of a Cartesian coordinate system including a first axis, a second axis, and a third axis orthogonal to each other, the force sensor comprising (the torque (moment) can be measured also in the conventional 6-axis force sensor; force sensor, it is necessary to measure the force of the xyz 3-axis by the strain sensor [0032]): a first structure formed in such a way that the third axis passes therethrough (The strain detection unit 2 of the torque measurement device 1 according to the present embodiment includes a substantially annular 2nd-order side structure 3, a substantially plate-shaped 1st-order side structure 4 disposed inside the annular of the 2nd-order side structure 3, a pair of right and left strain generation portions 5 that are made of metal and are beam-shaped and that are stretched between the 1st-order side structure 4 and the 2nd-order side structure 3 [0017]; the torque (moment) can be measured also in the conventional 6-axis force sensor; force sensor, it is necessary to measure the force of the xyz 3-axis by the strain sensor [0032]; Fig #); four strain generation parts each extending radially from the first structure along the first axis and the second axis on a reference plane formed by the first axis and the second axis (The strain detection unit 2 of the torque measurement device 1 according to the present embodiment includes a substantially annular 2nd-order side structure 3, a substantially plate-shaped 1st-order side structure 4 disposed inside the annular of the 2nd-order side structure 3, a pair of right and left strain generation portions 5 that are made of metal and are beam-shaped and that are stretched between the 1st-order side structure 4 and the 2nd-order side structure 3 [0017]; Fig. 1 #5); a second structure connected to the first structure with the strain generation parts interposed therebetween (The strain detection unit 2 of the torque measurement device 1 according to the present embodiment includes a substantially annular 2nd-order side structure 3, a substantially plate-shaped 1st-order side structure 4 disposed inside the annular of the 2nd-order side structure 3, a pair of right and left strain generation portions 5 that are made of metal and are beam-shaped and that are stretched between the 1st-order side structure 4 and the 2nd-order side structure 3 [0017]; Fig. 1), a first connection part connected to the first structure, a first branch part, which is a pair of beam-like parts branching into two from the first connection part toward the second structure and extending in directions separating from each other (The strain detection unit 2 of the torque measurement device 1 according to the present embodiment includes a substantially annular 2nd-order side structure 3, a substantially plate-shaped 1st-order side structure 4 disposed inside the annular of the 2nd-order side structure 3, a pair of right and left strain generation portions 5 that are made of metal and are beam-shaped and that are stretched between the 1st-order side structure 4 and the 2nd-order side structure 3 [0017]; Fig. 1), a second branch part, which is a pair of beam-like parts both connected to the first branch part with bent parts interposed therebetween and extending in directions approaching each other (Fig. 1), and a second connection part where branched parts of the second branch part join and connects to the second structure (Fig. 1), and the strain generation parts are formed in such a way that the strain generation parts and the strain generation parts are projected in a direction perpendicular to the reference plane (The strain detection unit 2 of the torque measurement device 1 according to the present embodiment includes a substantially annular 2nd-order side structure 3, a substantially plate-shaped 1st-order side structure 4 disposed inside the annular of the 2nd-order side structure 3, a pair of right and left strain generation portions 5 that are made of metal and are beam-shaped and that are stretched between the 1st-order side structure 4 and the 2nd-order side structure 3 [0017]).
	However, Kuroki does not disclose line-symmetric with respect to both the first axis and the second axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroki to line-symmetric with respect to both the first axis and the second axis for optimizing stability of the first and second structure and to improve functionality of the sensor.

	Regarding Claim 2, Kuroki discloses the claimed invention discussed in claim 1. 

Kuroki discloses a plurality of strain sensor pairs on the reference plane of the strain generation parts wherein the plurality of strain sensor pairs are arranged in such a way that the strain sensor pairs and the plurality of strain sensor pairs are projected in a direction perpendicular to the reference plane (A pair of thin film strain sensors 6 are disposed on a plane perpendicular to the torque center axis of each strain generating portion 5. Further, each conventional strain sensor is disposed on a plane perpendicular to the strain direction of the strain generating portion (FIG. 8 ), but each thin film strain sensor 6 according to the present embodiment is disposed on a plane perpendicular to the torque center axis of the strain generating portion 5, as shown in FIG. 2 [0018]).
However, Kuroki does not disclose line-symmetric with respect to both the first axis and the second axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroki to line-symmetric with respect to both the first axis and the second axis for optimizing stability of the first and second structure and to improve functionality of the sensor.

	Regarding Claim 3, Kuroki discloses the claimed invention discussed in claim 2.

Kuroki discloses a first sensor group including the plurality of strain sensor pairs arranged in at least one of the first branch part and the second branch part of the strain generation part formed along the first axis (A pair of thin film strain sensors 6 are disposed on a plane perpendicular to the torque center axis of each strain generating portion 5. Further, each conventional strain sensor is disposed on a plane perpendicular to the strain direction of the strain generating portion (FIG. 8 ), but each thin film strain sensor 6 according to the present embodiment is disposed on a plane perpendicular to the torque center axis of the strain generating portion 5, as shown in FIG. 2 [0018]). 
	
	Regarding Claim 4, Kuroki discloses the claimed invention discussed in claim 3
4. 
Kuroki discloses the strain generation parts are formed so as to be four-fold symmetric with respect to the third axis ((the strain generating portion perpendicular to the torque center axis [0008]; For example, when the servomotor 16 rotates and the transmission 18 rotates, distortion in the rotational direction occurs in each strain generating portion 5 that connects the 1st-order side structure 4 coupled to the transmission 18 and the 2nd-order side structure 3 coupled to the output portion 17 [0036]), and the plurality of strain sensor pairs are arranged so as to be four-fold symmetric with respect to the third axis (A pair of thin film strain sensors 6 are disposed on a plane perpendicular to the torque center axis of each strain generating portion 5. [0018]; For example, when the servomotor 16 rotates and the transmission 18 rotates, distortion in the rotational direction occurs in each strain generating portion 5 that connects the 1st-order side structure 4 coupled to the transmission 18 and the 2nd-order side structure 3 coupled to the output portion 17 [0036]).

	Regarding Claim 5, Kuroki discloses the claimed invention discussed in claim 3.

Kuroki discloses at least one of: a first force detection circuit (the signal processing unit may perform the direct torque calculation based on the strain amount detected by the thin film type strain sensor and the temperature detected by the temperature sensor [0007]) including a bridge circuit (a bridge circuit formed by connecting a plurality of thin film type strain sensors 6 to each other [0031]) and configured to detect a force in a direction of the first axis (it is necessary to measure the force of the xyz 3-axis by the strain sensor [0032]), the bridge circuit including the plurality of strain sensor pairs included in the first sensor group (a plurality of the thin film strain sensors may be disposed on a surface of the strain generating portion perpendicular to the torque center axis [0009]).

Regarding Claim 6, Kuroki discloses the claimed invention discussed in claim 5.

Kuroki discloses the plurality of strain sensor pairs in both the first branch part and the second branch part (a plurality of the thin film strain sensors may be disposed on a surface of the strain generating portion perpendicular to the torque center axis [0009]; Fig. 1), bridge circuit (a bridge circuit formed by connecting a plurality of thin film type strain sensors 6 to each other [0031]) .
However, Kuroki does not disclose first sensor group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroki to include a first sensor group to distinguish between the branch parts and to accurately sense the force in the first sensor group.

Regarding Claim 7, Kuroki discloses the claimed invention discussed in claim 5.

Kuroki discloses the plurality of strain sensor pairs in both the first branch part and the second branch part (a plurality of the thin film strain sensors may be disposed on a surface of the strain generating portion perpendicular to the torque center axis [0009]; Fig. 1), bridge circuit (a bridge circuit formed by connecting a plurality of thin film type strain sensors 6 to each other [0031]) .
However, Kuroki does not disclose second sensor group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroki to include a second sensor group to distinguish between the branch parts and to accurately sense the force in the second sensor group.

Regarding Claim 8, Kuroki discloses the claimed invention discussed in claim 5.

Kuroki discloses the plurality of strain sensor pairs in the first connection part and the second connection part on the first axis and the second axis (a plurality of the thin film strain sensors may be disposed on a surface of the strain generating portion perpendicular to the torque center axis [0009]; Fig. 1), bridge circuit (a bridge circuit formed by connecting a plurality of thin film type strain sensors 6 to each other [0031]) .
However, Kuroki does not disclose third sensor group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroki to include a third sensor group to distinguish between the branch parts and to accurately sense the force in the third sensor group.

Regarding Claim 9, Kuroki discloses the claimed invention discussed in claim 5.

Kuroki discloses the plurality of strain sensor pairs in the first connection part and the second connection part on the first axis and the second axis (a plurality of the thin film strain sensors may be disposed on a surface of the strain generating portion perpendicular to the torque center axis [0009]; Fig. 1), bridge circuit (a bridge circuit formed by connecting a plurality of thin film type strain sensors 6 to each other [0031]) .
However, Kuroki does not disclose sixth sensor group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroki to include a sixth sensor group to distinguish between the branch parts and to accurately sense the force in the sixth sensor group.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pralay Das (US5386724) discloses force sensors such as strain gauges. 
Dennis Adderton (US20020092364) discloses strain generation for multiple Cartesian coordinates.
Richard Meyer (US20150033875) discloses sensing circuits for both forces and moments with six degrees of freedom.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAH ZAAB/Examiner, Art Unit 2863      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863